MEMORANDUM OF DECISION.
Jeffrey Lee Marshall appeals from a conviction of four counts of unlawful sexual *1073contact, 17-A M.R.S.A. § 255 (Supp.1986), following a jury trial in Superior Court, Kennebec County. He contends that the trial justice failed to investigate properly an incident of alleged juror misconduct. Upon review of the record, we find no abuse of discretion on the part of the presiding justice in the conduct of his investigation and no error in his determination that no misconduct had occurred. Accordingly, the entry is:
Judgment affirmed.
All concurring.